Truly, J.,
delivered the opinion of the court.
This is an appeal attempted to be taken from a judgment of a circuit court overruling a demurrer to a declaration. The appeal does not lie. Code 1892, § 697, provides that “if the demurrer of the defendant to a declaration be overruled, the court shall give judgment for the plaintiff” unless the defendant make oath that he has a good and substantial defense, in which event the case proceeds to final judgment upon the plea of the defendant.

Tine appeal is dismissed.